Exhibit 10.3

 

SANUWAVE HEALTH, INC.

 

This SUBSCRIPTION AGREEMENT (the “Subscription Agreement”) made as of this ___
day of _________, 2014 between SANUWAVE Health, Inc., a Nevada corporation (the
“Company”), and _____________________ (the “Subscriber”).

 

WHEREAS, the Company desires to issue up to $1,000,000 in convertible promissory
Notes (“Notes”) in a private placement to “accredited investors” (the “Note
Offering”) on the terms and conditions set forth herein, and the Subscriber
desires to acquire the principal sum of Notes set forth on the signature page
hereof;

 

WHEREAS, the principal under the Notes shall be due and payable nine (9) months
after the issuance of the Note (the “Maturity Date”), together with interest
from the date thereof (computed on the basis of a 365-day year) at the rate of
eighteen percent (18%) per annum on the unpaid principal amount in arrears.
Provided the Note is not converted as discussed below, interest shall be due and
payable at the earlier of (i) the Maturity Date, or (ii) the Prepayment Date (as
defined below). No principal or interest shall be payable or callable under the
Note until the earlier of (a) the Maturity Date or (b) the Prepayment Date;

 

WHEREAS, the Company may prepay the Note in cash, in whole but not in part,
prior to the Maturity Date or the conversion of the Note (the “Prepayment
Date”);

 

WHEREAS, upon the consummation of a Qualified Financing ( as defined below), the
Company shall cause the conversion of the unpaid principal and interest on the
Note into (A) shares of the Company's common stock, par value $0.001 (the
“Company Stock”), the number of such shares to be equal to the amount obtained
by dividing (i) by the unpaid principal and interest on the Note to be
converted, by (ii) the Conversion Price (as defined below), and (B) a warrant to
purchase the same number of warrant shares as the number of warrant shares a
note holder would have received had he/she invested an amount equal to the
unpaid principal and interest on the Note to be converted in the Qualified
Financing; the terms of such warrant to be substantially similar to the terms of
the warrant granted pursuant to the Qualified Financing. The conversion price
for the securities to be issued to the note holder shall be equal to the lower
of (i) the per share purchase price of the Company Stock issued in the Qualified
Financing, reduced by a discount of ten percent (10%), or (ii) $0.55 (the
“Conversion Price”). For purposes of the Note, “Qualified Financing” shall mean
(i) the consummation of a private placement of debt or equity securities of not
less than One Million Dollars ($1,000,000) in the aggregate, or (ii) upon a
successful sale in a registered offering (including a public offering) resulting
in gross proceeds to the Company of at least One Million Dollars ($1,000,000) in
the aggregate;

 

WHEREAS, until the repayment in full of the Note, the Subscriber may convert the
Note at any time into shares of Company Stock, the number of such shares to be
equal to the amount obtained by dividing (i) the unpaid principal and interest
on the Note to be converted, by (ii) $0.55; and,

 

WHEREAS, the Subscriber is delivering simultaneously herewith a completed
confidential investor questionnaire (the “Questionnaire”).  

 

 
1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, for and in consideration of the premises and the covenants
hereinafter set forth, the parties hereto do hereby agree as follows:

 

I. SUBSCRIPTION FOR NOTES; CLOSING

 

1.1 Subscription for Notes. Subject to the terms and conditions hereinafter set
forth, the Subscriber hereby subscribes for and agrees to purchase from the
Company such principal amount of Notes as is set forth upon the signature page
hereof, and the Company hereby agrees to issue such Notes to the Subscriber for
said purchase price. The purchase price is payable by certified or bank check
made payable to “SANUWAVE Health, Inc.” or by wire transfer of funds,
contemporaneously with the execution and delivery of this Subscription
Agreement.

 

1.2 The Closing. Subject to the clearance of all funds from a Subscriber
representing a Note, the closing (the “Closing”) of the issuance of the Note to
the Subscriber shall take place.

 

1.3 Certificates. The Subscriber hereby authorizes and directs the Company, upon
Closing of the Offering, to deliver the Note pursuant to this Subscription
Agreement to the Subscriber’s address indicated upon the signature page hereof.

 

1.4 Shareholder Rights. The Subscriber hereby acknowledges that the Subscriber
shall not be entitled to any voting rights or other rights as a stockholder of
the Company, or to any other rights whatsoever, except the rights herein
expressed.

 

II. REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER

 

2.1 Reliance on Exemptions. The Subscriber acknowledges that the Note Offering
has not been registered with or reviewed by the United States Securities and
Exchange Commission (the “SEC”) or any state agency because of the Company’s
representations that this is intended to be a non-public offering exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and state securities laws. The Subscriber understands that
the Company is relying in part upon the truth and accuracy of, and the
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein and in the
Questionnaire in order to determine the availability of such exemptions and the
eligibility of the Subscriber to acquire the Notes.

 

2.2 Investment Purpose. The Subscriber represents that the Notes are being
purchased for its own account, for investment purposes only and not for
distribution or resale to others in contravention of the registration
requirements of the Securities Act. The Subscriber agrees that it will not sell
or otherwise transfer, upon Conversion of the Notes, the Common Stock, the
Warrants or the shares of Common Stock underlying the Warrants (collectively,
the “Securities”) unless they are registered under the Securities Act or unless
an exemption from such registration is available.

 

2.3 Accredited Investor. The Subscriber represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, as indicated by its responses to the
Questionnaire, and that it is able to bear the economic risk of any investment
in the Notes. The Subscriber further represents and warrants that the
information furnished in the Questionnaire is accurate and complete in all
material respects.

 

 
2

--------------------------------------------------------------------------------

 

 

2.4 Risk of Investment. The Subscriber recognizes that the purchase of Notes
involves a high degree of risk in that: (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (ii)
transferability of the Securities is extremely limited; and (iii) the Company
may require substantial additional funds to operate its business.

 

2.5 Information. The Subscriber acknowledges careful review of this Subscription
Agreement, and hereby represents that: (i) the Subscriber has been furnished by
the Company during the course of this transaction with all information regarding
the Company which it has requested; and (ii) that the Subscriber has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers of the Company concerning the Company’s business and
prospects and the terms and conditions of the Offering, and any additional
information which it has requested. The Subscriber further acknowledges that it
is aware of and has had the opportunity to access and review all of the
Company’s periodic reports as filed with the SEC and publically available,
including, but not limited to the risk factors detailed in the Company’s Form
10-K for the 2012 fiscal year.

 

2.6 No Representations. The Subscriber hereby represents that no representations
or warranties have been made to the Subscriber by the Company or any agent,
employee or affiliate of the Company, and in entering into this transaction the
Subscriber is not relying on any information other than the results of
independent investigation by the Subscriber.

 

2.7 Tax Consequences. The Subscriber acknowledges that the Note Offering may
involve tax consequences. The Subscriber acknowledges that it must retain its
own professional advisors to evaluate the tax and other consequences of an
investment in the Notes.

 

2.8 Transfer or Resale. The Subscriber acknowledges that there is a limited
public market for the Company’s securities and the Subscriber understands that
Rule 144 (the “Rule”) promulgated under the Securities Act requires, among other
conditions, a minimum holding period prior to the resale of securities acquired
in a non-public offering without having to satisfy the registration requirements
under the Securities Act. The Subscriber acknowledges that while Rule 144
presently is available with respect to the resale of any Securities to be issued
upon the conversion of the Notes purchased in the Note Offering by the
Subscriber (subject to applicable holding periods and volume limitations), the
Company makes no representation or warranty regarding its fulfillment in the
future of any reporting requirements under the Securities Exchange Act or 1934,
as amended (the “Exchange Act”), or its dissemination to the public of any
current financial or other information concerning the Company, as is required by
the Rule as one of the conditions of its availability. The Subscriber
understands that the Company may permit the transfer of the Securities out of
the Subscriber’s name only when the Subscriber’s request for transfer is
accompanied by an opinion of counsel reasonably satisfactory to the Company that
neither the sale nor the proposed transfer results in a violation of the
Securities Act or any applicable state securities laws.

 

2.9 Legends. The Subscriber understands that the certificates representing the
Securities, until such time as they have been registered under the Securities
Act, shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

 

 
3

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are being sold pursuant to a registration
statement under the Securities Act, or (b) such holder delivers to the Company
an opinion of counsel, in a reasonably acceptable form to the Company, that a
disposition of the Securities may be made pursuant to Rule 144 without any
restriction.

 

2.10 No General Solicitation. The Subscriber represents that the Subscriber was
not induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; or (ii) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.

 

2.11 Validity; Enforcement. If the Subscriber is a corporation, partnership,
trust or other entity, the Subscriber represents and warrants that: (a) it is
authorized and otherwise duly qualified to purchase and hold the Notes; and (b)
that this Subscription Agreement has been duly and validly authorized, executed
and delivered and constitutes the legal, binding and enforceable obligation of
the undersigned.

 

2.12 Address; Identification Number. The Subscriber hereby represents that the
address of Subscriber furnished by the Subscriber at the end of this
Subscription Agreement is the undersigned’s principal residence if the
Subscriber is an individual or its principal business address if it is a
corporation or other entity, and that the taxpayer identification number or
social security number, as applicable, furnished herein is correct.

 

2.13 Foreign Subscriber. If the Subscriber is not a United States person, such
Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the notes or any use of this Subscription Agreement, including:
(a) the legal requirements within its jurisdiction for the purchase of the
Notes; (b) any foreign exchange restrictions applicable to such purchase; (c)
any governmental or other consents that may need to be obtained; and (d) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Securities. Such
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Securities, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction.

 

2.14 NASD Member. The Subscriber acknowledges that if it is a registered
representative of a NASD member firm, the Subscriber must give such firm notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm on the signature page hereof.

 

 
4

--------------------------------------------------------------------------------

 

  

2.15 Confidentiality. The Subscriber acknowledges that certain information
provided by the Company to the Subscriber, in connection with the Subscriber’s
decision to acquire the Company’s Notes (the “Information”), is confidential and
may constitute material, non-public information, and the Subscriber agrees to
maintain the Information in confidence and not to disclose or trade on the basis
of such Information; provided, however, that the Subscriber’s obligations shall
not apply to any Information that (i) is part of the public domain or literature
and readily accessible at the date hereof; or (ii) becomes part of the public
domain or literature and readily accessible by publication by means of a press
release or other appropriate disclosure mechanism as permitted under Regulation
FD promulgated by the Securities and Exchange Commission. Further, this
obligation does not prohibit discussion by the Subscriber of the Information
with the Subscriber’s counsel, accountant, or other financial advisor solely for
the purpose of assisting in an analysis and assessment of the Information and
the Note Offering.

 

III. REPRESENTATIONS BY THE COMPANY

 

The Company represents and warrants to the Subscriber:

 

3.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction in which it is organized, and has
the requisite power and authorization to own its properties and to carry on its
business as now being conducted.

 

3.2 Capitalization. All issued and outstanding shares of the Company are validly
issued, fully paid and nonassessable and such shares have not been issued in
violation of the preemptive rights of any stockholder of the Company.

 

3.3 Authorization. All corporate action on the part of the Company necessary for
(a) the authorization, execution, delivery and performance of this Subscription
Agreement by the Company, and (b) the performance of all of the Company’s
obligations hereunder and thereunder, have been taken. This Subscription
Agreement is a valid, legal and binding obligation of the Company, enforceable
according to its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditor rights, (ii) laws and judicial
decisions regarding indemnification for violations of federal securities laws,
and (iii) the availability of specific performance or other equitable remedies.

 

3.4 Authorization of Common Stock and Warrants. The issuance, sale and delivery
of the Common Stock and Warrants shall, prior to a Conversion, have been duly
authorized by all requisite corporate action of the Company. When so issued and
delivered in accordance with a Conversion, the Common Stock and Warrants will be
duly executed, issued and delivered and will constitute valid and legal
obligations of the Company enforceable in accordance with their terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditor rights, (ii) laws and judicial decisions regarding indemnification for
violations of federal securities laws, and (iii) the availability of specific
performance or other equitable remedies, and will not be subject to preemptive
or any other similar rights of the stockholders of the Company or others, which
rights shall not have been waived prior to the Closing.

 

 
5

--------------------------------------------------------------------------------

 

 

3.5 Authorization of Underlying Shares. The issuance, sale and delivery by the
Company of the shares underlying the Warrants shall, prior to the Conversion,
have been duly authorized by all requisite corporate action of the Company, and
the shares underlying the Warrants shall, prior to the Closing, have been duly
reserved for issuance upon exercise of the Warrants and when so issued, sold,
paid for and delivered, the shares underlying the Warrants will be validly
issued and outstanding, fully paid and nonassessable, and not subject to
preemptive or any other similar rights of the stockholders of the Company or
others, which rights shall not have been waived prior to the Closing.

 

3.6 Title to Securities. When certificates representing the Common Stock and the
Warrants have been duly delivered to the Subscriber after a Conversion, the
Subscriber shall receive from the Company good and marketable title to such
Securities free and clear of all liens, encumbrances and claims whatsoever (with
the exception of claims arising through the acts or omissions of the Subscriber
and except as arising from applicable federal and state securities laws).

 

3.7 Securities Law Compliance. The offer, offer for sale, and sale of the Notes
have not been registered with the SEC. The Notes are to be offered for sale and
sold in reliance upon the exemptions from the registration requirements of
Section 5 of the Securities Act. The Company will conduct the Note Offering in
compliance with the requirements of Regulation D under the Securities Act, and
the Company will file all appropriate notices of offering with the SEC.

 

IV. MISCELLANEOUS

 

4.1 Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (c) upon receipt, when delivered by
electronic transmission (provided confirmation of receipt of transmission is
sent by the recipient to the sending party and kept on file by the sending
party); or (d) one business day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:

With a copy to:

11475 Great Oaks Way, Suite 150 Smith, Gambrell & Russell, LLP Alpharetta,
Georgia 30022 Promenade II, Suite 3100 Telephone: 1230 Peachtree Street, N.E.
Facsimile: Atlanta, Georgia 30309-3592 Email: Telephone:   Facsimile: Attention:
Email:       Attention:

 

 

If to the Subscriber, to its physical address, email address and facsimile
number set forth at the end of this Subscription Agreement, or to such other
addresses and/or facsimile number and/or to the attention of such other person
as specified by written notice given to the Company five days prior to the
effectiveness of such change. Written confirmation of receipt (a) given by the
recipient of such notice, consent, waiver or other communication, (b)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, (c) sent by electronic transmission by the recipient
of such electronic notice, consent, waiver or other communication, or (d)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile, receipt by electronic transmission or
receipt from an overnight courier service in accordance with clause (a), (b),
(c) or (d) above, respectively.

 

 
6

--------------------------------------------------------------------------------

 

  

4.2 Entire Agreement; Amendment. This Subscription Agreement supersedes all
other prior oral or written agreements between the Subscriber, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Subscription Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Subscription Agreement may be amended or waived other than by an instrument
in writing signed by the Company and the Subscriber.

 

4.3 Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

 

4.4 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Subscription
Agreement shall be governed by the internal laws of the State of Georgia,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Georgia or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Georgia. Each party hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts sitting in the Northern District of Georgia, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Subscription Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereby irrevocably waives any right it may have, and agrees not to request, a
jury trial for the adjudication of any dispute hereunder or in connection with
or arising out of this Subscription Agreement or any transaction contemplated
hereby.

 

4.5 Headings. The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement.

 

4.6 Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Subscription Agreement or any rights
or obligations hereunder without the prior written consent of the Subscriber.
The Subscriber shall not assign some or all of its rights hereunder without the
prior written consent of the Company.

 

 
7

--------------------------------------------------------------------------------

 

 

4.7 No Third Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

4.8 Survival. The representations and warranties of the Company and the
Subscriber contained in Articles II and III shall survive the execution and
delivery of this Subscription Agreement.

 

4.9 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription Agreement and the consummation of the transactions
contemplated hereby.

 

4.10 No Strict Construction. The language used in this Subscription Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

4.11 Legal Representation. The Subscriber acknowledges that: (a) it has read
this Subscription Agreement and any exhibits hereto; (b) it understands that the
Company has been represented in the preparation, negotiation, and execution of
this Subscription Agreement by Smith, Gambrell & Russell LLP, counsel to the
Company; (c) it has either been represented in the preparation, negotiation, and
execution of this Subscription Agreement by legal counsel of its own choice, or
has chosen to forego such representation by legal counsel after being advised to
seek such legal representation; and (d) it understands the terms and
consequences of this Subscription Agreement and is fully aware of its legal and
binding effect.  

 

4.12 Counterparts. This Subscription Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

 

* * * 

 

 

Signature Page Follows

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.

 

SUBSCRIBER**:

 

CO-SUBSCRIBER**:

           

Signature of Subscriber

 

Signature of Co-Subscriber

                 





Name of Subscriber [please print clearly]  





Name of Co-Subscriber                  





Address of Subscriber [please print clearly]  





Address of Co-Subscriber                  

Email Address of Subscriber [please print clearly]

 

Email Address of Co-Subscriber

             

Name of Holder(s) as it should appear on the Notes* [please print clearly]

 

*Please provide the exact names that you wish to see on the Notes.
(1)For individuals, print full name of subscriber.
(2)For joint, print full name of subscriber and all co-subscribers.
(3)For corporations, partnerships, LLC, print full name of entity, including
“&,” “Co.,” “Inc.,” “etc.,” “LLC,” “LP,” etc.
(4)For Trusts, print trust name (please contact your trustee for the exact name
that should appear on the certificates).

 

 

 

Subscription Accepted: 

 

 

 

SANUWAVE HEALTH, INC. 

 

 

 

 

 

 

Dollar Amount of Notes Subscribed For: 

 

 

 

 

   

By: 

 

 

$  

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

    $    

 

 

Amount of Note Subscription Accepted 

 

 

 
9

--------------------------------------------------------------------------------

 

 

** If Subscriber is a Registered Representative  

 

 

 

with an NASD member firm or an affiliated person 

 

 

 

of an NASD member firm, have the 

 

 

 

acknowledgment to the right signed by the 

 

 

 

appropriate party 

The undersigned NASD member firm  

 

 

acknowledges receipt of the notice required by 

 

 

Rule 3040 of the NASD Conduct Rules 

 

 

 

 

 

 

 

 

 

Name of NASD Member 

 

 

 

 

 

 

By 

 

 

 

Authorized Officer Accepted 

 

 

 

 

 

 

     

 
10

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL INVESTOR QUESTIONNAIRE

 

I hereby certify that the information contained in each of the following checked
statements (to be checked only if applicable) is true and correct and I hereby
agree to notify SANUWAVE Health, Inc. of any changes that should occur in such
information prior to SANUWAVE Health, Inc.’s acceptance of any subscription:

 

A.     [ ]     I am a natural person having an individual net worth or joint net
worth with my spouse as of the date hereof in excess of $1,000,000 (excluding
the value of my primary residence).

 

B.     [ ]     I am a natural person who had individual income in excess of
$200,000 in each of the two most recent years or joint income with my spouse in
excess of $300,000 in each of those years and have reasonable expectation of
reaching the same income level in the current year.

 

C.     [ ]     I am entity in which each of the equity owners satisfy the
criteria set forth in either statement A. or B. above.

 

D.     [ ]     I am an organization described in Section 501(c)(3) of the
Internal Revenue Code, trust, corporation or partnership with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
Units, whose purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D under the Securities Act of 1933, as amended.

 

E.     [ ]     I am a director or officer of SANUWAVE Health, Inc.

 

F.     [ ]     None of the above.

 

 

 

Dated:   

 

 

 

 

 

 

Signature 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature 

 

 

 

 

 

 

 

 

 

If Subscriber is an entity, provide name and title of 

 

 

 

 

individual signing on behalf of the Subscriber 

 

 

 

 

 

 

 

 

 
11

--------------------------------------------------------------------------------

 

 

Sample Note Agreement

SANUWAVE HEALTH, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

$___,000.00   

 ______, 2014

 

Alpharetta, Georgia 

                                                                                                                                                                                                                                                                                                                                                          

FOR VALUE RECEIVED, the undersigned, SANUWAVE HEALTH, INC. (the “Company”),
promises to pay to the order of ________, or his/her registered assigns (the
“Holder”), the principal sum of ______ Dollars ($____,000.00), with interest
thereon from time to time as provided herein.

 

1.     Maturity Date; Repayment; Interest. The principal under this Note shall
be due and payable nine (9) months after the issuance of this Note (the
“Maturity Date”), together with interest from the date hereof (computed on the
basis of a 365-day year) at the rate of eighteen percent (18%) per annum on the
unpaid principal amount in arrears. Provided this Note is not converted in
accordance with Section 3 below, interest shall be due and payable at the
earlier of (i) the Maturity Date, or (ii) the Prepayment Date (defined below).
No principal or interest shall be payable or callable under this Note until the
earlier of (a) the Maturity Date or (b) the Prepayment Date.

 

2.     Prepayment. The Company may prepay the Note in cash, in whole but not in
part, prior to the Maturity Date or the conversion of the Note (the “Prepayment
Date”).

 

3.     Conversion.

 

(a)     Upon the consummation of a Qualified Financing, the Company shall cause
the conversion of the unpaid principal and interest on this Note into (A) shares
of the Company's common stock, par value $0.001 (the “Company Stock”), the
number of such shares to be equal to the amount obtained by dividing (i) by the
unpaid principal and interest on this Note to be converted, by (ii) the
Conversion Price (as defined below), and (B) a warrant to purchase the same
number of warrant shares as the number of warrant shares a Holder would have
received had he/she invested an amount equal to the unpaid principal and
interest on this Note to be converted in the Qualified Financing; the terms of
such warrant to be substantially similar to the terms of the warrant granted
pursuant to the Qualified Financing. The conversion price for the securities to
be issued to the Holder shall be equal to the lower of (i) the per share
purchase price of the Company Stock issued in the Qualified Financing, reduced
by a discount of ten percent (10%), and (ii) $0.55 ( the “Conversion Price”).
For purposes of this Note, “Qualified Financing” shall mean (i) the consummation
of a private placement of debt or equity securities of not less than One Million
Dollars ($1,000,000) in the aggregate, or (ii) upon a successful sale in a
registered offering (including a public offering) resulting in gross proceeds to
the Company of at least One Million Dollars ($1,000,000) in the aggregate.

 

(b)     Until the repayment in full of this Note, in the sole and absolute
discretion of the Holder, the unpaid principal and interest on this Note shall
be convertible at any time into shares of Company Stock, the number of such
shares to be equal to the amount obtained by dividing (i) the unpaid principal
and interest on this Note to be converted, by (ii) $0.55, by submitting to the
Company a notice of conversion, a form of which is attached hereto as Annex A
(by facsimile or other reasonable means of communications, to the attention of
the Chief Financial Officer).

 

(c)     In the event of any conversion as provided above, the Company shall not
issue fractional securities but shall pay the dollar equivalent of any
fractional securities that would otherwise be issuable.

  

 
12

--------------------------------------------------------------------------------

 

 

(d)     The Company shall not be obligated to issue certificates evidencing the
securities issuable upon such conversion unless the Note is either delivered to
the Company or the Holder notifies the Company that such Note has been lost,
stolen or destroyed and executes an agreement satisfactory to the Company to
indemnify the Company from any loss incurred by it in connection with such Note.
The Company shall, as soon as practicable after such delivery, or such agreement
and indemnification, issue and deliver at such office to such holder of the
Note, a certificate or certificates for the securities to which the Holder shall
be entitled as the result of a conversion, as mutually agreed to between the
Company and the Holder. The person or persons entitled to receive securities
issuable upon such conversion shall be treated for all purposes as the record
holder or holders of such securities on such date.

 

(e)     In the event that any principal of or interest on this Note remains
unpaid at any time after payment thereof is due hereunder, the Holder shall
retain all rights hereunder until such time as amounts due, including additional
accrued interest, have been paid in full. Subject to the foregoing, upon (I)
either (w) payment in full by the Company to the Holder of all principal,
interest and any other amounts due pursuant to the terms hereof or (x)
conversion of this Note in full pursuant to the terms hereof, and (II)
fulfillment by the Company of all its other material obligations hereunder, this
Note shall terminate.

 

4.     Defaults and Remedies.

 

(a)     In the event the principal is not paid in full within three (3) business
days of the due date stipulated above, or any other default occurs, then, from
and after such date and until payment in full of the amount due hereunder,
interest shall accrue on the outstanding principal balance of this Note at the
simple rate equal to twenty-five percent (25%) per annum. Time is of the essence
of this Note.

 

(b)     Presentment for payment, demand, protest and notice of demand, dishonor,
protest and non-payment and all other notices are hereby waived by the Company.
No acceptance of a partial installment, late payment or indulgences granted from
time to time shall be construed (i) as a novation of this Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of the right
of the Holder thereafter to insist upon strict compliance with the terms of this
Note, or (ii) to prevent the exercise of any right granted hereunder or by the
laws of the State of Georgia; and the Company hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. No extension of the time for the payment of this Note or any
installment due hereunder, made by agreement with any person now or hereafter
liable for the payment of this Note, shall operate to release, discharge,
modify, change or affect the original liability of the Company under this Note,
either in whole or in part, unless the Holder agrees otherwise in writing.

 

(c)     If for any circumstances whatsoever, fulfillment of any provision of
this Note or of any other instrument evidencing or securing the indebtedness
evidenced hereby, at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then, the obligation to be fulfilled shall be
reduced to the limit of such validity, so that in no event shall any action be
possible under this Note or under any other instrument evidencing or securing
the indebtedness evidenced hereby, that is in excess of the current limit of
such validity, but such obligation shall be fulfilled to the limit of such
validity.

 

5.     Remedies Cumulative. No remedy herein conferred upon the Holder is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise. To the extent permitted by applicable law, the Company and the Holder
waive presentment for payment, demand, protest and notice of dishonor.

 

 
13

--------------------------------------------------------------------------------

 

 

6.     Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Georgia regardless of conflicts of law principles.

 

7.     Assignment. Neither the Holder nor the Company shall assign its rights or
obligations under this Note to any third party. Any assignment in breach of the
foregoing shall be void and of no force or effect.

 

8.     Amendment/Waiver. No term of this Note may be amended and the observance
of any term of this Note may not be waived except with the written consent of
the Company and Holder hereof.

 

 

IN WITNESS WHEREOF, this Note has been executed by the Company by its duly
authorized officer as of the day and year first written above.

 

 

SANUWAVE Health, Inc. 

 

     

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 

 

 

  

 

 
14

--------------------------------------------------------------------------------

 

 

 

Annex A

 

NOTICE OF CONVERSION OF

CONVERTIBLE PROMISSORY NOTE

 

(To be Executed by the Registered Holder in Order to Convert the Note)

 

 

 





FROM:  

 

(“Holder”) 

 

 

 

DATE: 

 

(the “Conversion Date”) 

 

 

 



 

 

 

RE:          Conversion of the Convertible Promissory Note (the “Note”) of
SANUWAVE HEALTH, INC. (the “Company”) into shares (the “Conversion Shares”) of
Common Stock (defined below)

 

 

 

The captioned Holder hereby gives notice to the Company, pursuant to the Note of
SANUWAVE HEALTH, INC. that the Holder elects to convert $________________ of the
unpaid principal amount of, and accrued and unpaid interest on, the Note into
fully paid and non-assessable shares of Common Stock as of the Conversion Date
specified above pursuant to Section 3(b) of the Note.      

 

 



 

 

 

 

(Print name of Holder) 

 

 

 

 

 

 

 

 

 

 

By:   

   

 

 

 (Signature of Authorized Person) 

 

 

 

 

 

 

 

 

 

(Printed Name and Title)



 